DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 30-, drawn to a pharmaceutical composition comprising an anti-netrin-1 antibody and an immune checkpoint inhibitor, wherein the anti-netrin-1 antibody is able to disrupt or impede netrin-1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization.
Group II, claim(s) 4, drawn to a method of anti-cancer treatment comprising the administration to a patient in need thereof of an efficient amount of an anti-netrin-1 antibody and of an immune checkpoint inhibitor, wherein the anti-netrin-1 antibody is able to disrupt or impede netrin-1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i. Multiple anti-netrin-1 antibodies. Applicant is required to elect a single anti-netrin-1 antibody as identified by 6 CDRs, and further identify a corresponding single VH, and a single VL (e.g. claims 33-39, 43-49).

Applicant is required, in reply to this action, to elect a single species (e.g. from group i, elect CDR1-H of sequence SEQ ID NO: 5, a CDR2-H of sequence SEQ ID NO: 6, a CDR3- H of sequence SEQ ID NO: 7, and a CDR1-L of sequence SEQ ID NO: 8, a CDR2-L of sequence YAS and a CDR3-L of sequence SEQ ID NO: 9, corresponding to a VH of sequence SEQ ID NO: 10, and a VL of sequence SEQ ID NO: 11; and from group ii, elect anti-PD-1 antibody) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 30 and 41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an anti-netrin-1 antibody and of an immune checkpoint inhibitor, wherein the anti-netrin-1 antibody is able to disrupt or impede netrin- 1/netrin-1 receptors interaction or netrin-l-mediated receptor dimerization, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Delcros (WO 2015/104360 A1, published 7/16/2015) and Black (Oncotarget. 2016;7(9):10557-10567. Published online 2/7/2016).  
Delcros discloses an anti-netrin-1 antibody 4C11, in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer : a synergistic effect is to be observed (see example 9). Furthermore, Delcros also shows an antibody able to inhibit the binding of Netrin-1 to its receptor (see example 5 on page 26 and Table 1 on page 25). 
	Delcros does not teach an immune checkpoint inhibitor.
	Black teaches  inhibition of the PD-1/PD-L1 axis using anti-PD-1 antibody enhanced doxorubicin chemotherapy to inhibit metastasis in a syngeneic mammary orthotopic mouse model of metastatic breast cancer.
	It would have been obvious to one of ordinary skill in the arts to have modified the anti-netrin-1 antibody and doxorubicine of Delcros to further comprise the anti-PD-1 antibody of Black as Delcros discloses an anti-netrin-1 antibody 4C11, in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer; and Black teaches anti-PD-1 antibody enhanced doxorubicin chemotherapy in treating cancer. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in order to develop a more effective treatment of cancers. Thus, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643      

/HONG SANG/Primary Examiner, Art Unit 1643